1. Defs Pro Se Motion to Disclose the Past and the Present Relationships, Associations, and Ties Between Defense Attorney and Victim’s Father (COAP16-233)
2. Defs Pro Se Motion for Notice of Appeal
3. Defs Pro Se Petition for Writ of Certiorari to Review Order of COA
4. Defs Pro Se Motion for Nunc Pro Tunc Order to Correct Judicial and Procedural Act on Subject Matter Jurisdiction
5. Defs Pro Se Motion for a Subpoena Duces Tecum
6. Def’s Pro Se Motion to Grant Belated Appeal
7. Def’s Pro Se Motion to Dismiss First Degree Murder Bill of Information
8. Defs Pro Se Motion to Plead to Lesser Degree or Offense
9. Defs Pro Se Motion to Proceed No Security for Costs in Criminal Appeal
1. Dismissed
2. Dismissed
3. Dismissed
4. Dismissed
5. Dismissed
6. Dismissed
7. Dismissed
8. Dismissed
9. Dismissed